 INTERNATIONALLONGSHOREMEN'SASSOCIATION, LOCAL 814459International Longshoremen's Association,AFL-CIO,Local 814 (West Gulf Maritime Association)andJohn C.LeBlanc,Sr. Case 23-CB-1499December10, 1974DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, AND PENELLOOn August 16, 1974, Administrative Law JudgeJosephine H. Klein issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions' of the Administrative Law Judge and toadopt her recommended Order as modified herein.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge as modified below andhereby orders that Respondent,International Long-shoremen'sAssociation,AFL-CIO,Local814,Orange,Texas, its officers,agents, and representatives,shall take the action set forth in the said recommendedOrder-as so modified:1.Add the following as paragraph 2(b) and reletterthe subsequent paragraphs accordingly:iWe agree with the Administrative Law Judge that the evidence pre-sented herein compels the inference that Anthony Phillips, Respondent'spresident and "gang" foreman, was fully aware prior to the time he had filledthe openings on his gang that LeBlanc was seeking work in addition to thereasons setforth by the Administrative Law Judge, we find support for such6 finding in Phillips' testimony at the hearing that LeBlanc was one ofseveral men who rushed toward him upon his arrival at the hiring hall andthat Phillips considered such conduct to signify a desire to be referred foremployment2While we agree with the Administrative Law Judge that it is unnecessaryto rely uponMiranda Fuel Company, Inc,140 NLRB 181 (1962), enforce-ment denied 326 F 2d 172 (C A 2, 1963), in finding a violation herein, wedo not adopt her discussion concerning the Board's past application of therule in that case3Contrary to the Administrative -Law Judge, we find no circumstancespresented herein which warrant a departure from the remedy we cus-tomarily apply in cases of this nature Accordingly, we shall modify herrecommended Order by requiring that Respondent also notify the WestGulf Maritime Association and the complainant, in writing, that it has noobjections to referring the latter for employment"(b)NotifyWest Gulf Maritime Association andJohn C. LeBlanc, Sr., in writing, that the Respondenthas no objections to referring him for employment; alsonotify the above-named, individual, in writing, thathenceforth it will not coerce or restrain him by unlaw-fully infringing upon the rights guaranteed him by Sec-tion 7 of the Act."2. Substitute the attached notice for that of the Ad-ministrative Law Judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a trial in which the Union and the GeneralCounsel of the National Labor Relations Board par-ticipated and offered evidence, it has been found thatwe violated the Act. We have been ordered to post thisnotice and we intend to abide by the following:WE WILL NOT discriminateagainstJohn C. Le-Blanc,Sr., or any other employee, because he hascriticized or may hereafter criticize our methodsof operating our hiring hall.WE WILL make John C. LeBlanc, Sr., whole forany loss of pay he sufferedas a resultof the dis-crimination practices against him when we refusedto refer him to work.WE WILL refer John C. LeBlanc, Sr., for employ-ment in a nondiscriminatorymanner.WE WILL notify West Gulf Maritime Associationand John C. LeBlanc, Sr., in writing, that we haveno objections to referring him for employment,and WE WILL notify him, in writing, that we willnot coerce or restrain him by unlawfully infringingupon the rights guaranteed him by Section 7 of theAct.WE WILL NOT in any like or relatedmanner re-strain or coerce employees in their exercise ofrights guaranteed by Section 7 of the NationalLabor Relations Act.INTERNATIONALLONGSHOREMEN'SASSOCIATION, AFL-CIO, LOCAL 814DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN, Administrative Law Judge: Pursuantto a charge filed on March 29, 1974,1 by John C. LeBlanc,Sr.,against InternationalLongshoremen'sAssociation,AFL-CIO, Local 814, a complaint was issued on May 31,allegingthat Respondent has discriminatorily operated anexclusive hiring hall for referral of employees to employer"Except as otherwise specified, all dates are in 1974215 NLRB No. 86 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers of West Gulf Maritime Association (referred to as"Association" or "Maritime") and refused to refer LeBlancfor employment because he said he intended to complain tothe National Labor Relations Board and to the Union's Dis-trict, all in contravention of Section 8(b)(1)(A) and (2) of theAct.'Pursuant to due notice, a hearing was held before me inOrange, Texas, on July 9, 1974. All parties were present orrepresented and were afforded full opportunity to be heard,to present oral and written evidence, and to examine andcross-examine witnesses.The parties waived oral argument.Posthearing briefs have been filed on behalf of Respondentand the General Counsel.'Upon the entire record,' together with careful observa-tion of thewitnessesand consideration of the briefs, I makethe following:FINDINGS OF FACT1.PRELIMINARY FINDINGSThe complaint alleges, the answer admits, and I find that:A. West GulfMaritime Association,a Texas corporationwith its principal office and place of business in Houston,Texas("Association"or "Maritime"),is a trade associationsome of whose members are engaged in the business of load-ing and unloading cargo on and from deep sea vessels depart-ing from and arriving in various ports in Texas andLouisiana, including Orange,Texas.The Association existsfor the purpose,inter alia,of negotiating and administeringcollective-bargaining agreements for and on behalf of its em-ployer-members with South Atlantic and Gulf Coast District,InternationalLongshoremen'sAssociation,AFL-CIO("District"),and its affiliated unions, including RespondentLocal 814.During the past 12 months, a representativeperiod,employer-members of the Association collectively, inthe course and conduct of their business,furnished stevedor-ing services valued in excessof $500,000 to steamship compa-nies operating vessels in interstate and foreign commerce.The employer-members of the Association and the Associa-tion are,and have been at all times material herein, employersengaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act.B. Respondent and the District are, and have been at alltimes material herein,labor organizations within the meaningof Section2(5) of the Act.11.THE UNFAIR LABOR PRACTICESPursuant to the "Deep Sea and Coastwise Longshore andCotton Agreement," executed by the Association and theDistrict on behalf of their respective members, Respondent"operates an exclusive hiring hall for the employment of long-shoremen in Orange, Texas. Under the same collective-bar-2National LaborRelationsAct, asamended(61 Stat. 136, 73 Stat. 519,29 U.S.C. § 151,et seq.).3The General Counsel's brief has been accepted and considered eventhough it was due by August 2 and was not reviewed until the afternoon ofAugust 6, 1974.4As correctedinminor respects.gaining agreement,Local 325 of the ILA operates an exclu-sive hiring hall in Beaumont, Texas.LeBlanc, the Charging Party,is a memberand recordingsecretary of Local 325. The immediate occasion for the filingof the charge in this case was LeBlanc's failure to obtain workat the Orange port on March 6.5A. Operationof theHiring Hall1.The evidenceThe complaint alleges that "[s]ince on or about October 1,1973," which is about 6 months before the charge was filed,Respondent has operated its hiring hall under "a practicewhereby members of Respondent are accorded preference inassignmentof longshoremen jobs over nonmembers of Re-spondent and nonmembers of Respondent are accorded pref-erence in the assignment of longshoremen jobs over membersof affiliated unions of the District, including" Local 325.At the outset it should be noted that the foregoingallega-tion appears to be an accurate summary or restatement of aportion of a pretrial affidavit given to a Board agent by An-thony Jeff Phillips, Respondent's President and foreman ofone of the three longshoremen gangs staffed through Respon-dent's exclusive hiring hall at Orange, Texas. This portion ofPhillips' affidavit was read into the record by the GeneralCounsel during his examination of Phillips under Rule 43(b)of the Federal Rules of Civil Procedure. On the face of it, theaffidavit would appear to establish an unlawful preference ofRespondent's members over nonunion employees. However,it is immediately noteworthy that the secondary "discrimina-tion" alleged appears anomalous; at least at first blush it'appears unusual that any local union might discriminate infavor of nonunion employeesas againstmembers of affiliated,sister locals. It is, therefore, crucial to analyze Phillips' tes-timony in its entirety.Superficially, Phillips' testimony concerning his order ofpriority inassigningjobs was somewhat confused, internallyinconsistent and in conflict with his affidavit. However, care-ful listening to and observation of the witness, followed byclose study of the transcript, lead me to conclude that theconfusion and apparent inconsistencies in Phillips' testimonystem from deficiencies in Phillips' ability to express himselfrather than from any design to mislead or conceal.Phillips testified concerning his own method of operating.In the absence of any contrary testimony, it is reasonable toinfer that the operational methods of all three -gang foremenwere the same, particularly in view of Phillips' position as,president of the Union. Carefully weighing the evidence, i5The parties appear to be in hopeless disagreement as to whether theevent precipitating this caseoccurred on February 6 or March 6. The chargeand complaint allege February 6; Respondent's witness, Phillips, apparentlyset it in March and that is the date used in Respondent's brief. The Marchdate seems the more likely because a letter by LeBlanc to the Districtcomplaining of the incident is dated "3-9-74" and contains LeBlanc's claimfor only about 2 days' pay. The charge was not filed until the end of Marchand the testimony suggests that LeBlanc would not delay for well over amonth registering his complaint. Finally, with the burden of proof on theGeneral Counsel, in the absence of clear evidence requiring a contraryfinding, I shall assume the later of the two dates since that choice will restrictthe remedy if a violation is found. INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, LOCAL 814find that Respondent's hiring hall' was administered in thefollowing manner.At the Orange port there are three more or less permanentgangs, headed, respectively, by Robert Phillips, gang foremanof gang No. 1; Noan Hadnot, Jr., Local 814 business agentand foreman of gang No. 2; and Anthony J. Phillips, presi-dent of Local 814 and foreman of gang No. 3. Working gangsvary in number, generally apparently ranging between 15 and20 men each.The day or evening before a job is scheduled, the stevedor-ing employer calls the Union (or the gang foreman) and stateswhich gang(s) is (are) to work and how many men there areto be in each gang(s). Such scheduled operations are thenposted on a blackboard in front of the Union's hiring hall.Also, the foreman of each gang that is scheduled to workgenerally personally gets in touch with the "regular" mem-bers of his gang.Phillips testified that his "regular" gang consists of, appar-ently, some 8 to 10 "members" of the Respondent Union andpossibly around 6 "regulars." These so-called "regulars"have consistently worked in his gang, several 'of them formany years, but have never "joined" the Union; i.e., theyhave never applied for membership and have never paid their$75 initiation fees.6Phillips testified that he consideredthese "regulars" as "members," even though they had notformally joined the Union. Although he was not fully articu-late, his testimony as a whole indicates that in this context heused the word "member" as referring to the gang; thus, thesenonunion members were deemed to be gang "members" be-cause they regularly worked in Phillips' gang, gang No. 3.Phillips further testified that if there were not enough"regulars" available to fill the announced needs, the nextpersons in line for hiring were men in Orange who had previ-ouslyworked on the gang with some frequency but noregularity. Next in line were persons from other nearby ports,such as Beaumont, Port Arthur, and Lake Charles. Thesepersons were recruited by Respondent's business agent's ad-vising the business agents of the sister locals in these otherports of the needs and job availabilities in Orange for the nextday.LeBlanc maintained that at or about the time here in-volved, i.e.,March 1974, the Orange gang foremen had begunto "make up their books" (i.e., assign jobs) the night beforethe scheduled work, instead of waiting for the shapeup at thehiring hall during the half hour or so before the actual com-mencement of the work, as had been the uniform prior prac-tice. In this way, according to LeBlanc, the out-of-towners nolonger had a fair opportunity to obtain employment inOrange.According to LeBlanc, it was "illegal," apparently as aviolation of the rules of the International Union, to "make upthe book" in advance of the shapeup period. When ques-tioned concerning the basis of the claimed impropriety ofmaking up the book the night before the job, LeBlanc pointedto the hiring hall article in the relevant District-Associationcollective-bargaining agreement. He testified that, so far as heknew, there was no other governing document, such as a6 Phillips testified that after the events here involved these "regulars" hadapplied for membership and as of the date of the hearing were in "applicant"statusThis line of testimony was not pursued461union constitutional provision or bylaw. The collective-bar-gaining agreement, which was received in evidence, does notcontain any relevant provision controlling the operationalmethods of hiring halls. Thus, so far as the present recorddiscloses, there is no express or clear basis for LeBlanc's claimthat it is "illegal" for the gang foremen to assign jobs the nightbefore the jobs involved However, everybody involved in thiscase apparently has acted on the assumption that such con-duct is improper. In its brief, Respondent denies that its gangforemen made up their books the night before any jobs andnever suggests a defensive contention that it would be per-missible for the foremen to do so. Although Phillips deniedthat he ever made up his book in advance, his denial is essen-tially unrealistic. As previously indicated, he expressly testi-fied that when a stevedore company informs him of a job tobe done the next day, he takes affirmative steps to communi-cate with his "regular" gang members. Although he deniedthat there are any mutual commitments made in such ad-vance conversations, it cannot be questioned that regulargang members so advised of work the next day understandthat they are to work and, conversely, Phillips expects themto show up unless they indicate that they will not be availableIt cannot realistically be said that the gang foreman does notmake up his book at that time merely because, as Phillipsindicated, he may not physically write down the names thenand there. Indeed, it is clear that the book is made up at thattime, since it also appears that no notice is sent to the businessagents of other locals unless there are not enough "regulars"and Orange "irregulars" available to meet the stevedore'sspecific requirements for a particular job. LeBlanc's uncon-tradicted testimony indicates that when each of the threegang foremen appeared at the shapeup on March 6 the namesof the people who were to work had already been written inthe book.'Phillips maintained, and Respondent contends in its brief,that jobs are allotted strictly on a seniority basis. At the timehere involved, Respondent did not have in effect any formal-ized seniority system. However, Phillips testified that he hadassumed the presidency of the Local in January 1974,8 andat the time here involved he was in the process of institutingsuch a system, which apparently has since been adopted.Under that system, seniority is based on time worked in theOrange port. Union dues (apparently for the Local, the Dis-trict, and the International) are checked off and payments aremade into the union health and welfare funds. Records ofthese payments are maintained by the Association, whichmakes information therefrom available to the Union locals.Such information obviously shows relative seniority.2.Discussion and conclusionPhillips' testimony as a whole clearly establishes that Re-spondent's hiring hall was operated in a manner designed to7 In its brief Respondent argues that an inference adverse to the GeneralCounsel should be drawn from his failure to call the other two gang foremen,Robert Phillips and Hadnot, as witnesses This contention is, of course,without merit since these persons were named in the complaint as agentsof Respondent and that allegation was admitted in the answer Clearly,therefore, they were adverse and were within Respondent's rather than theGeneral Counsel's control8He also testified that he had been president at an unspecified time in thepast 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDfollow seniority. "Regular" gang members, whether "mem-bers" of Respondent or not, were given first call on all workavailable at the port. Next came local (i.e., geographicallylocal) people who had frequently worked through the Orangehiring hall. There is no reason to doubt Phillips' statementthat such people generally had more "seniority," i.e., hadworked more hours in Orange than out-of-towners had. Phil-lips testified that an out-of-towner who had previouslyworked in his gang would be hired in preference to an Orangeresident who had not previously worked for Phillips. It isundisputed that neither LeBlanc nor any other member ofLocal 325 (the Beaumont local) had worked enough inOrange to acquire any seniority status.Nothing in the testimony of LeBlanc or Anderson B. Cole-man, president of Local 325, the General Counsel's onlywitnesses, actually contradicts Phillips, either expressly orimpliedly. Indeed, as shown below, LeBlanc's and Coleman'stestimony shows that Local 325 members generally had nodifficulty securing work through Respondent's hiring hallwhen there were more openings than could be filled by "regu-lar" gang members. And, except for the verbally infelicitousstatement in Phillips' pretrial affidavit, there is no evidencewhatsoever that Respondent's members were given prefer-ence over nonmembers with comparable seniority.Accordingly, on all the evidence, I find and conclude thatthe General Counsel has failed to establish that Respondentoperated its hiring hall pursuant to a discriminatorypractice.9B.Discrimination Against LeBlanc1.The evidenceLeBlanc testified that on the evening of February 5,10 hewas informed by the business agent of Local 325 that therewould be work available the next day in Orange, since three19-member gangs were to be working there. Accordingly, thenext morning LeBlanc, accompanied by three other membersof Local 325, drove from Beaumont to Orange, arriving at theLocal 814 hall at about 4:45 a.m.Around 7 a.m. Robert Phillips, foreman of gang No. 1,arrived.When LeBlanc and his colleagues asked for work,they were informed that Robert Phillips' gang was alreadyfull.Shortly thereafter Noan Hadnot, Jr., foreman of gang No.2 andBusinessAgent of Local 814, arrived. When the fourLocal 325 men asked him for jobs, he also replied that hisbook was filled up but he would check into the matter. Hethen gave jobs to some Local 325 members other than Le-Blanc and his comrades. While LeBlanc and his three com-panions waited for the thirdgangforeman to arrive, LeBlancand Hadnot "had a few words." LeBlanc asserted that Had-not "wasn't supposed to make up the book at nighttime" butwas required to wait until the morning of the job to hirepeople. Hadnot insisted that LeBlanc could not tell Hadnot9As previously noted, it does not even affirmatively appear that thgoperations of the hiring hall contravened any provision of the collective,bargaining agreement or of any intraunion requirement. In any event, evenif such showing had been made, it would not in itself establish an unfair laborpractice within the purview of Sec. 8(b) of the Act.10 See fn.5, supra.how to write up his book. LeBlanc said that he was going towrite to the District and to the Labor Board. Hadnot repliedthat LeBlanc could "write anybody [he] wanted to," but that"was not going to change the situation of the book."Soon Anthony Jeff Phillips, Respondent's president andforeman of gang No. 3, showed up. All thewaiting men,including LeBlanc, rushed up to Phillips. According to Le-Blanc,Phillips initially said that his book was filled but whenthe men started to complain, Phillips said he had four open-ings and proceeded to give jobs to four members of Local 325,including Anderson B. Coleman, president of Local 325, butnot including LeBlanc. Coleman testified that when he firstasked for a job that morning Jeff said he thought he had anopening and would have to check his records. Then a cardrove up and Phillips hired the two people in it. Then Phillipshired Coleman and three other members of Local 325. Le-Blanc again complained and said he was going to write to theDistrict and to the Board. As Hadnot had done, Phillipsreplied that LeBlanc was free to go to the District, but hecould not tell Phillips how to write his book. LeBlancthereupon returned to the Local 325 hall, where he spentthe rest of the day.Around noontime, on the job, Phillips told Coleman thatthree additionalmen were needed to start working at 1p.m." At Phillips' request, Coleman drove to Beaumont tosee if he could get three men. Coleman testified that Phillipstold him to "bring anyone except" LeBlanc and said that he"would work shorthanded-[he] would work [himself] before[he]would work with" LeBlanc.Coleman went to his home in Beaumont, from where hetelephoned the Local 325 hall. LeBlanc answered the phone.Pursuant to Coleman's request, LeBlanc checked with thefour or five men then at the hall and reported back to Cole-man that none of them wanted to work at 1 p.m. that day.NeitherLeBlancnor Coleman indicated that LeBlanc volun-teered to work at that time or that Coleman then revealedPhillips' instructions not to bring LeBlanc. LeBlanc's tes-timony reveals that he first learned of Phillips' instructionslater that day, when the men returned to the Local 325 hallafter finishing work in Orange. It was then that both Colemanand another Local 325 member reported that Phillips hadsaid, "don't never bring LeBlanc to Orange to work nomore."Phillips' version of the encounter with LeBlanc on March6 is somewhat different from LeBlanc's. According to Phil-lips, LeBlanc did not ask for a job but immediately started tocomplain about the way Phillips made up his book. Phillipsinsisted that it was not up to LeBlanc to tell the Local 814representatives how to write their books. According to Phil-lips,LeBlanc merely stood there complaining and saying hewas going to write to the District and the Board while Phillipsgave the remaining available jobs to four District 325 mem-bers.During this time Phillips several times told LeBlancthat, rather than complain about the way Respondent's bookswere being written, LeBlanc would be better advised simplyto try to get a job. Phillips maintained that this latter "ad-vice" constituted an offer of a job that day but LeBlanc did11Contrary to the advance announcement that the gangs were to have 19members, Phillips' gang had only 16 members in the morning. He testifiedthat the stevedoring company had originally ordered only 16 men and laterrequested an additional 3. INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, LOCAL 814not accept the offer and "didn't say anything about the jobuntil the book was finished.""2.Discussion and conclusionThe complaintallegesthat "Respondent refused to con-sider [LeBlanc] for referral through the exclusive hiring hall. . . because [he] informed Respondent he was going to com-plain to the District and the National Labor Relations Boardconcerning Respondent's hiring hall practices." There is noevidence to support this specific allegation. All the evidenceindicates that both Hadnot and A.J. Phillips, Respondent'sbusiness agent and president, respectively, reacted to Le-Blanc's threats by saying that he could write to anybody hewanted, but that he could not dictate their methods of operat-ing the Local 814 hiring hall and writing their books.As previously found, the evidence does not establish thatRespondent's overall operation of the hiring hall contravenedSection 8(b) of the Act. However, the evidence as a wholedoes tend to establish that Respondent, through A.J. Phillips,and possibly Hadnot, did discriminate against LeBlanc.While LeBlanc himself did not affirmatively testify that heexpressly asked A.J. Phillips for a job on the occasion inquestion, the testimony of both LeBlanc and Phillips war-rantsthe inference that Phillips knew LeBlanc was there atthe hiring hall in Orange for the purpose of obtaining work.Each of the two men was apparently hostilely standing by theliteral words of the other and neither was willing to take anyaffirmative step toward a resolution: LeBlanc complained butapparently refused expressly to ask for work; Phillips, equally"stiff-necked" and angered by what he considered LeBlanc'sofficious criticism, refused to make the overture of affirma-tively offering one of the jobs which were available and actu-ally given to other members of Local 325.Respondent argues that LeBlanc's failure to volunteer forwork at 1 o'clock the afternoon of March 6 indicates that hereally was not interested in working but rather was concerned12Phillips' testimony in this respect was, in partQ .At the time Mr. LeBlanc spoke to you and when you wereputting on the men from Local 325, the same as this Local, did MrLeBlanc at any time before you completed your gang ask you for a jobon your gang9A Not before I completed itQ.What did you tell him when he was arguing with you aboutmaking up your gang, with reference to whether he wants to work ornot9A I told him to get him a job and quit trying to run the LocalQ Did you or did you not at that time offer him a job?A Well, yes, I didQ. When you offered him a job, what did he say to you9A. He was continuing to tell me about he was going to write theDistrict, and he didn't say anything about the job until the book wasfilledaA Well, he had asked me for a job after he seen the rest of them geta job I said, "You stood up there until I filled up my gang and I don'thave any more room."THE WITNESS When LeBlanc come up, he asked me about our proce-dure of working, did we hire men the day beforeI told him, "J C,I am hinng men now," which I got out my red book and commencedasking who was here and he wasn'tI said, "Your best job, sonny, is to get you a job and go to work Don'tcome here trying to run the Local "JUDGE KLEIN Is that what you mean by your offer of a job9THE WITNESS. Yes'm.463only with complaining. In this connection Respondent pointsout that there is no evidence that LeBlanc knew of his allegedblacklisting by Phillips at the time the call for additional mencame in. However, as the General Counsel observes, LeBlanchad gone to the effort of driving from Beaumont to Orangebefore dawn, a considerable effort to make for the sole pur-pose of complaining about the operation of the hiring hall.Additionally, other Local 325 members who had unsuccess-fully sought employment in Orange in the morning declinedthe offers of work in the afternoon and thereis no suggestionthat they had originally reported for any reason other thanto obtain employment.Passing noteshould be taken of the fact that LeBlanc'sunion, Local 325, did not file a charge and Phillips testified,without contradiction, that Local 325 President Colemanexpressly stated that he would not support LeBlanc becausehe was in the wrong Harmony between the two sister localswas presumably and reasonably more important to Colemanthan intervening in what was essentially LeBlanc's personalproblem. Coleman's position, however, is clearly not deter-minative.The problem was basically one of personal animosity be-tween Hadnot and Phillips on the one side and LeBlanc onthe other. Board law is not entirely clear as to whether aunion's discrimination against an employee for purely per-sonal reasons, unrelated to union considerations, constitutesan unfair labor practice. On the one hand,Miranda FuelCompany,140 NLRB 181 (1962), enforcement denied 326F.2d 172 (C A. 2, 1963) apparently answers that question inthe affirmative. However, the later case ofLocal 369, Interna-tional Hod Carriers, etc. (McCloskey Construction Corp.), 147NLRB 1209 (1969), appears to approve a contrary rule in asomewhat analogous legal situation. And the subsequent his-tory of the Board'sMirandarule has been somewhat check-ered, or at least a bit clouded.But in the present case it is unnecessary to resolve theMirandaissue. The fact remains that the difficulty betweenLeBlanc and Respondent's representatives, though an in-dividual;personaldisagreement, stemmed from union-related matters. Discriminationagainst anemployee becauseof his complaints about the union's referral methods consti-tutesan unfair labor practice.Laborers' International Unionof North America, Local 20 7 (A. & E. Construction Company),206 NLRB 902 (1973).Phillips' annoyance with LeBlanc was probably under-standable and justified. However, because of his position,Phillips was not at liberty to deny LeBlanc referral to a jobfor discriminatory reasons. Although the matter is not en-tirely free from doubt, I find that the preponderance of theevidence requires the inference that Phillips was fully awarethat LeBlanc was seeking work and Phillips refused to referhim for employment at the time here involved.The remaining question concerns the propriety of such aholding under the present complaint. As previously noted,the evidence does not support the specific allegation thatLeBlanc was denied referral because he said he would writeto the Board and the District. However, he made such state-ments as part of his complaintsagainstRespondent's opera-tion of the hiring hall and it has been found that the com-plaints as, a whole were the reason for the discriminationpracticed against him. The matter was fully litigated and the 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDmisconduct found was closely related to the conduct specifi-cally alleged. Accordingly, I find and conclude that the com-plaint is sufficient to support the finding of violation heremade.Accordingly, on all the evidence, I find that Respondentunlawfully discriminatedagainstLeBlanc in contravention ofSection 8(b)(1)(A) and (2) of the Act.814 in Orange. Finally, there appears to be no dispute thatas of now Respondent's hiring hall is being operated undera systematized, written seniority system which would pre-sumably minimize the scope of possible discrimination on anindividual, personalized basis.Upon the basis of the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:CONCLUSIONS OF LAW1.Respondent is a labor organization within the meaningof Section 2(5) of the Act.2.The Association and its members are employers withinthe meaning of Section 2(2), (6), and (7) of the Act.3.By discriminatorily refusing to refer John C. LeBlanc,Sr., for employment with members of the Association per-forming stevedoring services at the port of Orange, Texas, onand after March 6, 1974, Respondent has violated Section8(b)(2) and (1)(A) of the Act and thus committed unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.4. It has not been established that Respondent has operatedits exclusive hiring hall at Orange, Texas, pursuant to a dis-criminatory practice or general policy.THE REMEDYHaving found that Respondent violated Section 8(b)(1)(A)and (2) of the Act, I shall recommend that it be ordered tocease and desist therefrom and take certain affirmative actiondeemed necessary to effectuate the policy of the Act.Since it has been found that Respondent has dis-criminatorily declined to refer John C. LeBlanc to employ-ment with members of the Association in Orange, Texas, itwill be ordered that Respondent make him whole for any lossof earnings suffered by him as a result of the discriminationagainsthim. Such payment shall be equal to the amount ofwages he would have earned but for the aforesaid discrimina-tion. Backpay shall be computed in the manner set forth inF. W. Woolworth Company,90 NLRB 289 (1950), togetherwith interest at the rate of 6 percent per annum as providedinIsis Plumbing & Heating Co.,138 NLRB 716 (1962).It is customary in cases such as this to require that therespondent union notify the employer that the union has noobjection to the employment of the employee discriminatedagainst. In the present case, however, such requirement ap-pears unnecessary and inappropriate. First, it appears that,although the collective-bargaining agreement provides that inlegal contemplation hiring is actually done by the employersrather than the Union, the gang leaders, who are in effect dualagents, are the only people directly involved. Further, Le-Blanc, as amember of Local 325 of Beaumont, would havevery infrequent occasion to seek employment through LocalORDER' 3Respondent, International Longshoremen's Association,AFL-CIO, Local 814, its officers,agents andrepresentatives,shall:1.Cease and desist from:(a) Refusing to refer John C. LeBlanc, Sr., to employmentor otherwise discriminating against him because he may com-plain about Respondent's method of operating its hiring hall.(b) In any like or related manner restraining or coercingemployees in the exercise of their rights guaranteed in Section7 of the Act.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Make John C. LeBlanc, Sr., whole for any loss of payhe suffered as a result of the discrimination against him as setforth in the section of this Decision entitled "The Remedy."(b) Post at its hiring hall, business office, union hall, andany other place where it customarily posts notices to mem-bers, copies.of the attached notice marked "Appendix."14Notices on forms provided by the Regional Director for Re-gion 23, after being signed by an authorized representative ofthe Respondent, shall be posted by the Respondent immedi-ately upon receipt thereof in the manner provided above.Notices are to be posted for 60 consecutive days, in conspicu-ous places, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for Region 23, in writing,within 20 days from the date of this Decision, what steps havebeen taken to comply herewith.IT IS FURTHER RECOMMENDED insofar as the complaint al-leges unfair labor practices not specifically found herein, it isdismissed.13 In the event no exceptions are filed as provided by Sec. 102.46 if theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes.14 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."